Title: To James Madison from John Martin Baker, 4 March 1807
From: Baker, John Martin
To: Madison, James



Sir,
Consulate of the United States of America for the Balearick Islands Palma,Island of Majorca the 4th: of March 1807.

I have the honor to confirm my last official, under date, the Twenty Eighth day of January 1807 (per triplicate transmitted per different vias).
I now beg leave Sir, to communicate my safe return with my family, at this City on the first instant.
I have the honor to herewith inclose my last demiAnnual Consular Report, closing on the Thirty first day of December 1806.
Per last Packet from Barcelona, I was honored with the duplicate of my leave of Absence: transmitted me per George W: Erving Esquire Madrid 5th: January 1807.  Without more at present to communicate; I have the honor to be with the Greatest Respect Sir, Your Most obedient humble Servant

John Martin Baker

